Title: From George Washington to Henry Knox, 3 March 1788
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon March 3d 1788

I pray you to accept my acknowledgements of your favors of the 10th and 14th Ulto and congratulation on the acceptance of

the new Constitution by the State of Massachusetts—Had this been done without its concomitants, and by a larger Majority the stroke would have been more severaly felt by the antifederalists in other States. As it is, it operates as a damper to their hopes, and is a matter of disappointment and chagreen to them all. Under the circumstances enumerated in your letters, the favourable decision which has taken place in that State, could hardly have been expected; nothing less than the good sense, sound reasoning, moderation and temper of the Supporters of the measure, could have carried the question. It will be very influencial on the equivocal States—Of the two which are next to Convene, (New Hampshire and Maryland) there can be no doubt of its adoption and So. carolina but little, which will make nine States without a dissentient—the force of this argument is hardly to be resisted by locallity sophistry—candor and prudence therefore, it is to be hoped will prevail, and yet I believe there are some characters among us who would hazard, every thing rather than cease their opposition or leave to the operation of the government the chance of proving the fallacy of their predictions of it, by which their sagacity and foresight might be impeached.
This day introduces the Elections for the Convention of this State, and they will progress regularly thro’ the month as the Court days shall arrive—After which a more accurate opinion may be formed of the probable decision of the State.
From the last European intelligence, the Political state of affairs in France seem to be in a delicate Situation—what will be the issue is not easy to determine—but the spirit which is diffusing itself may produce changes in that Government which a few years ago could hardly have been dreamt of. all these things, together with the importance assumed by G.B. on the occasion of her dispute with this power and the State of other powers on the Continent are strong additional motives for us to establish a well toned Government.
Mrs Washington Joins me in every good wish for you, Mrs Knox and the family—and with sentiments of the most friendly and affect. regard. I am dear Sir Yr Obedt & Obliged

Go. Washington

